Citation Nr: 0427967	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-04 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO decision which denied 
service connection for sinusitis.


FINDINGS OF FACT

The veteran's sinusitis began many years after service and 
was not caused by any incident of service.


CONCLUSION OF LAW
 
Sinusitis was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1972 to August 1975.  In July 1972, he completed a report of 
medical history prior to his entrance to active duty.  In 
this report, he denied ever having ear, nose or throat 
trouble; chronic or frequent colds; sinusitis; hay fever; 
shortness of breath; or a chronic cough.  A preservice 
medical evaluation, performed in July 1972, indicated that 
his nose, sinuses, mouth and throat were all clinically 
normal.  His service medical records are silent as to 
treatment for, or a diagnosis of, sinusitis.  In April 1975, 
he underwent oral surgery which involved exploration of the 
incisive canal.  Later in April 1975, he completed another 
report of medical history pursuant to his separation from 
active duty service.  In the April 1975 report, he denied a 
history of ear, nose, or throat trouble; chronic or frequent 
colds; sinusitis; hay fever; shortness of breath; or a 
chronic cough.  A physical examination, performed in April 
1975, indicated that his nose, sinuses, mouth and throat were 
all clinically normal.  

In November 1991, a VA neurological examination was 
conducted.  The report noted the veteran's inservice history 
of surgery for the removal of a portion of a cyst in the roof 
of his mouth.  The veteran reported that ever since the 
surgery, he has had numbness in the lower two thirds of the 
face involving the cheek, nose, upper and lower lip, and in 
the jaw bilaterally.  The report concluded with an impression 
of bilateral trigeminal neuropathy and tic doloureaux, 
secondary to his inservice oral surgery.  [Service connection 
for this disability was subsequently established.]  

The report of a June 1992 radiological examination from a 
private medical facility indicates that the veteran was 
diagnosed with chronic sinusitis of both maxillary sinuses, 
predominantly with the right side more involved.

In September 1992, a VA otolaryngology examination was 
conducted.  The report of this examination noted the 
veteran's complaints of sinus problems.  Upon physical 
examination there was no evidence of acute sinus infection or 
polyps.  His face was non-tender over the sinuses.  The 
veteran was not provided with a diagnosis for his sinus 
complaints, but he was referred for a CT Scan of the sinuses 
to evaluate whether any sinus disease was present.

A treatment summary letter, dated in January 1993, was 
received from J. Potts, M.D.  In his letter, Dr. Potts noted 
that he first treated the veteran in June 1992.  The veteran 
reported complaints of sharp pain in the left side of his 
face, which he attributed to his inservice palate surgery.  A 
CT scan of his sinuses had revealed sinusitis, and the 
veteran was placed on decongestants and antibiotics.  Dr. 
Potts recommended that he receive another CT scan to see if 
the sinusitis had since cleared.  Dr. Potts also noted that 
sinusitis is a fairly common cause of loss of the senses of 
taste and smell.  

In September 1993, the veteran and two additional witnesses 
provided testimony at a personal hearing before the Board.  
At this hearing the veteran testified that he suffered from 
complications from his inservice oral surgery, to include 
sinusitis, while still in the service.  He also reported a 
loss of smell and taste occurring around the same time.  

In July 1995, another VA medical examination was conducted.  
The examination report noted that the veteran started smoking 
36 years ago, at the age of 10, and that he has since smoked 
3 packs of cigarettes per day.  He reported complaints of 
wheezing, congestion, coughing, and shortness of breath.  
Upon physical examination, his nose, sinuses, mouth and 
throat were normal.  The report concluded with diagnoses of 
asthmatic bronchitis and arteriosclerotic heart disease, 
coronary arteriosclerosis, and anginal syndrome.

In August 1997, the veteran underwent a VA medical 
examination of the ears, nose and throat.  The report of this 
examination noted the veteran's history of having suffered 
from sinusitis since his military service.  Upon physical 
examination, he was noted to have a deviated septum, boggy 
inflamed turbinates and clear rhinorrhea in the nose.  The 
veteran was diagnosed with sinusitis.  The VA examiner then 
opined, based upon an "extensive review of his medical 
records", that the veteran's current sinusitis was not 
related to his inservice oral surgery.

In March 1999, the Board issued a decision which denied, in 
pertinent part, the veteran's claim for service connection 
for sinusitis.  

In April 2002, the veteran filed an application to reopen his 
claim for service connection for sinusitis.  In support of 
his claim, he submitted a June 1992 treatment letter from J. 
Potts, M.D., noting that the veteran had sinusitis as seen 
via CT scan.  The veteran also submitted a hospitalization 
report, dated in July 1991, showing a two-week history of 
fever and chills, myalgias and arthralgias.  He remained 
hospitalized for three days.  Finally, he submitted a 
treatment report, dated in January 1997, showing treatment 
instructions for bronchitis.

In May 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claim for 
service connection for sinusitis.  It requested that he 
identify all medical treatment providers he had seen for 
these conditions, and indicated that the VA would attempt to 
obtain identified records on his behalf.  

II.  Analysis

The veteran contends, in essence, that he incurred sinusitis 
while in service, and that he is entitled to service 
connection for this disability.  Specifically, he alleges 
that his current sinusitis is related to his inservice palate 
surgery.  
 
Initially, it appears the RO has determined that the veteran 
has submitted new and material evidence to reopen the 
veteran's claim for sinusitis, which was previously denied by 
a March 1999 Board decision.  The RO has adjudicated this 
claim on a de novo basis.  The Board concurs with this 
decision, and shall proceed to address the veteran's claim 
herein on its merits.  A finding of "new and material" 
evidence does not mean that the case will be allowed, just 
that the case will be reopened and new evidence considered in 
the context of all other evidence for a new determination of 
the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 
(1991).

In its May 2002 letter, the RO advised the veteran of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
previously received and requested to provide authorization 
for the release of any additional medical records which may 
be available.  The veteran was also requested to identify any 
additional information or evidence that he wanted VA to try 
and obtain.   

The July 2002 rating decision and the January 2003 statement 
of the case (SOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim herein.  The 
January 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The RO has obtained all available treatment records 
identified by the veteran, and the evidence includes an 
etiology opinion concerning this condition.  As such, there 
are no additional records to be obtained herein.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the in-service condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the in-service condition, see 38 C.F.R. 
§ 3.303(d). Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

Generally, to show this connection to service, a the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it. Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

In this case, the evidence shows that the veteran has been 
diagnosed with sinusitis; therefore, he satisfies the 
criterion of having a current disability.  However, the 
earliest medical diagnosis of sinusitis was in 1992, 
seventeen years after his discharge from active duty service.  

The evidence of record demonstrates that the veteran was 
never diagnosed with sinusitis or a sinus disorder while in 
service.  Although his service medical records do indicate 
that he underwent oral surgery while inservice, including 
exploration of the incisive canal, he has failed to introduce 
any competent evidence of a connection between an inservice 
injury or disease, to include his inservice oral surgery, and 
the current sinus disorder.  There is no medical evidence of 
record which establishes a nexus or relationship between any 
inservice event, to include the oral surgery and his current 
sinusitis.  In fact, the only medical opinion relevant to 
this issue explicitly states that there is no such 
connection.  On his August 1997 VA medical examination, the 
physician stated that after an extensive review of the 
medical record, it was his opinion that the veteran's current 
sinusitis was not related to the inservice oral surgery.

The Board notes that the veteran has testified that he 
believes that his sinus disorder is related to his period of 
active duty service.  However, he has not demonstrated that 
he has the medical training, or is otherwise competent to 
render medical opinions; accordingly, his contentions are 
merely speculative and are of no probative value in 
determining service connection.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The weight of the credible evidence demonstrates that the 
veteran's current sinusitis began many years after service 
and was not caused by any incident of service.  The condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for sinusitis, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for sinusitis is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



